DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,064,283 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US 11,064,283 B2 recite each and every limitation of claims 1-3, 5-20 of the instant application. Claims 1 of US 11,064,283B2 discloses each and every limitations of claims 4 of the instant application. Claims 9-19 of the US patent 11, 064,283 B2 teaches each and every limitations of claims 9-20 of the instant application.

#17361467
US 11,064,283 B2
1. A convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece, and wherein a second end of the headband includes a receptacle; a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle.
4, A convertible head wearable audio device as in claim 1, further comprising: an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device.

1. A convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece, and wherein a second end of the headband includes a receptacle; a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device; an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle.

2. A convertible head wearable audio device as in claim 1, further comprising: a microphone boom pivotally attached to the first earpiece.
2. A convertible head wearable audio device as in claim 1, further comprising: a microphone boom pivotally attached to the first earpiece.
3. A convertible head wearable audio device as in claim 2, further comprising: a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation, and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation.

3. A convertible head wearable audio device as in claim 2, further comprising: a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation, and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation.

5. A convertible head wearable audio device as in claim 1, wherein the first earpiece includes at least one of: a volume increase button, a volume decrease button, a micro-USB port, a 3.5 mm audio input, a multi-function button, an active noise cancellation on-off slider switch, or a head wearable audio device status indicator.
4. A convertible head wearable audio device as in claim 1, wherein the first earpiece includes at least one of: a volume increase button, a volume decrease button, a micro-USB port, a 3.5 mm audio input, a multi-function button, an active noise cancellation on-off slider switch, or a head wearable audio device status indicator.
6. A convertible head wearable audio device as in claim 5, further comprising: a battery, wherein the battery is configured to receive electrical energy via the micro-USB port.
5. A convertible head wearable audio device as in claim 4, further comprising: a battery, wherein the battery is configured to receive electrical energy via the micro-USB port.

7. A convertible head wearable audio device as in claim 1, wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact, a microphone voltage at a common collector (V.sub.cc), or an engagement mechanism.
6. A convertible head wearable audio device as in claim 1, wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact, a microphone voltage at a common collector (V.sub.cc), or an engagement mechanism.
8. A convertible head wearable audio device as in claim 7, wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of an earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the earpiece when the pushbutton pressed.
7. A convertible head wearable audio device as in claim 6, wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of an earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the earpiece when the pushbutton pressed.

9. A convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece, wherein a second end of the headband includes a receptacle, wherein the receptacle includes an engagement mechanism and at least one electrical contact, wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of a second earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the second earpiece when the pushbutton is pressed; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when the second earpiece is plugged into the receptacle.

8. A convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece, wherein a second end of the headband includes a receptacle, wherein the receptacle includes an engagement mechanism and at least one electrical contact, wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of a second earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the second earpiece when the pushbutton pressed; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when the second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when the headpad is plugged into the receptacle.

10. A convertible head wearable audio device as in claim 9, further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device.
9. A convertible head wearable audio device as in claim 8, further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device.
11. A convertible head wearable audio device as in claim 9, further comprising: an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device.

10. A convertible head wearable audio device as in claim 8, further comprising: an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device.

12. A convertible head wearable audio device as in claim 9, further comprising: a battery, wherein the battery is configured to receive electrical energy via a micro-USB port.
11. A convertible head wearable audio device as in claim 8, further comprising: a battery, wherein the battery is configured to receive electrical energy via a micro-USB port.
13. A convertible head wearable audio device as in claim 9, wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact.
12. A convertible head wearable audio device as in claim 8, wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact.
14. A convertible head wearable audio device as in claim 9, wherein the receptacle includes a microphone positive contact and a microphone negative contact, and wherein the microphone positive contact and the microphone negative contact provide a microphone voltage at a common collector (V.sub.cc) to a speaker.

13. A convertible head wearable audio device as in claim 8, wherein the receptacle includes a microphone positive contact and a microphone negative contact, and wherein the microphone positive contact and the microphone negative contact provide a microphone voltage at a common collector (V.sub.cc) to a speaker.

15. A convertible head wearable audio device as in claim 9, further comprising: a microphone boom pivotally attached to the first earpiece; and a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation, and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation.
14. A convertible head wearable audio device as in claim 8, further comprising: a microphone boom pivotally attached to the first earpiece; and a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation, and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation.
16. A convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece having a speaker, and wherein a second end of the headband includes a receptacle; at least one microphone input; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle.

15. A convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece having a speaker, and wherein a second end of the headband includes a receptacle; at least one microphone input; an active noise cancellation module, wherein the active noise cancellation module is configured to receive an audio input from the at least one microphone input, wherein the audio input from the at least one microphone input includes a signal that is representative of ambient noise proximate the convertible head wearable audio device, wherein the active noise cancellation module is further configured to generate an audio output to the at least one speaker, and wherein the audio output having a reduce ambient noise signal component that is proportional to the signal that is representative of the ambient noise proximate the convertible head wearable audio device; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle.

17. A convertible head wearable audio device as in claim 16, further comprising: a microphone boom pivotally attached to the first earpiece, wherein the at least one microphone input is connected to a microphone that is mounted to the microphone boom.
16. A convertible head wearable audio device as in claim 15, further comprising: a microphone boom pivotally attached to the first earpiece, wherein the at least one microphone input is connected to a microphone that is mounted to the microphone boom.

18. A convertible head wearable audio device as in claim 17, further comprising: a microphone mute input, wherein the microphone mute input is configured to mute an output of the microphone that is mounted to the microphone boom.
17. A convertible head wearable audio device as in claim 16, further comprising: a microphone mute input, wherein the microphone mute input is configured to mute an output of the microphone that is mounted to the microphone boom.
19. A convertible head wearable audio device as in claim 16, further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device.
18. A convertible head wearable audio device as in claim 15, further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device.
20. A convertible head wearable audio device as in claim 19, wherein the at least one microphone input is connected to a microphone that is mounted to the remote device.
19. A convertible head wearable audio device as in claim 18, wherein the at least one microphone input is connected to a microphone that is mounted to the remote device.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a stereophonic to monophonic audio output conversion module configure to” “an active noise cancellation module configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a stereophonic to monophonic audio output conversion module ” “an active noise cancellation module” coupled with functional language “configure to” “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification disclose a processor performing the module functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth Headset for truckers (NPL, Bluetooth Headset for truckers Blue tiger Elite Plus) in view of Luna Rosas et al (US 8,335,334 B1) and further in view of Chen et al (US 2010/0183175 A1).
Regarding claim 1, Bluetooth Headset for truckers discloses a convertible head wearable audio device, comprising: a headband, wherein a first end of the headband includes a first earpiece (Bluetooth Headset for truckers; at 0:31s ; FlexBand end with earpiece), and wherein a second end of the headband includes a receptacle (Bluetooth Headset for truckers; at 0:31s; FlexBand end with receptacle); a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device (Bluetooth Headset for truckers; at 0:31s; Bluetooth VoxPro Chip); but do not expressly disclose and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when a headpad is plugged into the receptacle. However, in the same field of endeavor, Luna Rosas et al disclose a convertible headset further comprising: a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device when a second earpiece is plugged into the receptacle (Luna Rosas et al ; Fig 7; col 3; lines 45-65; col 4; lines 1-15), and wherein the stereophonic-to- monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device when a headpad is plugged into the receptacle (Luna Rosas et al ; Fig 7; col 3; lines 45- 65; col 4; lines 1-15). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio output conversion taught by Luna Rosas as audio output conversion in the headset taught by Bluetooth Headset for truckers. The motivation to do so would have been to provide a plurality of options to the user of the headset. Furthermore, in the same field of endeavor, Chen et al disclose a headset comprising a playback module further comprising: a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when both earpiece adjacent to the ear (Chen et al ; Para [0021]), and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when an earpiece is not adjacent to an ear (Chen et al ; Para [0021]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the stereophonic to monophonic audio output conversion module taught by Chen instead of the output conversion module in the headset taught by Bluetooth Headset for truckers in view of Luna Rosas. The motivation to do so would have been to enable a user to share the earpieces.

Regarding claim 2, Bluetooth Headset for truckers in view of Luna Rosas and further in view of Chen et al disclose a convertible head wearable audio device as in claim 1, further comprising: a microphone boom pivotally attached to the first earpiece (Bluetooth Headset for truckers; Flex Mic 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth Headset for truckers (NPL, Blue tiger Elite Plus) in view of Luna Rosas et al (US 8,335,334 B1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Gecawicz et al (US 2016/0198254 A1).
Regarding claim 3, Bluetooth Headset for truckers in view of Luna Rosas and further in view of Chen et al disclose a convertible head wearable audio device as in claim 2 (Bluetooth Headset for truckers; at 0:35s), but do not expressly disclose further comprising: a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation, and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation. However, in the same field of endeavor, Gecawicz et al disclose further comprising: a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation (Gecawicz et al ; Fig 2; Para [0053]; Zm orientation is configured to mute the microphone), and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation (Gecawicz et al ; Fig 2; Para [053]; Za orientation is configured to activate the microphone). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone mute input taught by Gecawicz as microphone mute and activation input in the headset taught by Bluetooth Headset for truckers. The motivation to do so would have been to improve the user's comfort.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth Headset for truckers (NPL, Bluetooth Headset for truckers Blue tiger Elite Plus) and further in view of Luna Rosas et al (US 8,335,334 B1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Audio Technica (NPL; ATH-ANC7 Quietpoint Noise Cancelling Headphone).
Regarding claim 4, Bluetooth Headset for truckers in view of Luna Rosas and further in view of Chen et al disclose a convertible head wearable audio device as in claim 1, but do not expressly disclose further comprising: an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device. However, in the same field of endeavor, Audio Technica discloses a headset with an earpiece comprising an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device (Audio Technica; Page 5-6). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation switch and the 3.5mm audio input taught by Audio Technica as the active noise cancellation switch and the 3.5mm audio input in the headset taught by Bluetooth Headset for truckers. The motivation to do so would have been to improve the quality of audio outputted by the headset.

Regarding claim 5, Bluetooth Headset for truckers in view of Luna Rosas and further in view of Chen et al disclose a convertible head wearable audio device as in claim 1, wherein the first earpiece includes at least one of: a volume increase button, a volume decrease button, a micro-USB port (BlueTiger; 2:58s of headset review video), but do not expressly disclose a 3.5mm audio input, a Multi-function button, an active noise cancellation on-off slider switch, or a head wearable audio device status indicator. However, in the same field of endeavor, Audio Technica discloses a headset with an earpiece wherein a 3.5mm audio input, a multifunction button, an active noise cancellation on-off slider switch, or ahead wearable audio device status indicator (Audio Technica; Page 5-6). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation switch and the 3.5mm audio input taught by Audio Technica as the active noise cancellation switch and the 3.5mm audio input in the headset taught by Bluetooth Headset for truckers. The motivation to do so would have been to improve the miniaturization of the headset.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth Headset for truckers (NPL, Blue tiger Elite Plus) in view of Luna Rosas et al (US 8,335,334 B1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Audio Technica (NPL; ATH-ANC7 Quietpoint Noise Cancelling Headphone) and further in view of Camello et al (US 2016/0198255 A1).
Regarding claim 6, Bluetooth Headset for truckers and further in view of Luna Rosas and further in view of Chen et al and further in view of Audio Technica disclose a convertible head wearable audio device as in claim 5, but do not expressly disclose further comprising: a battery, wherein the battery is configured to receive electrical energy via the micro-USB port. However, in the same field of endeavor, Camello et al disclose a headset with an earpiece further comprising: a battery, wherein the battery is configured to receive electrical energy via the micro-USB port (Camello et al; Para [0050]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the micro-USB port taught by Camello as micro-USB in the headset taught by Bluetooth Headset for truckers. The motivation to do so would have been to improve the preservation of battery life of the headset.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth Headset for truckers (NPL, Blue tiger Elite Plus) in view of Luna Rosas et al (US 8,335,334 B1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Ziqi (CN 203608333 U).
Regarding claim 7, Bluetooth Headset for truckers in view of Luna Rosas and further in view of Chen et al disclose a convertible head wearable audio device as in claim 1, but do not expressly disclose wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact, a microphone voltage at a common collector (Vcc), or an engagement mechanism. However, in the same field of endeavor, Ziqi discloses a headset with an earpiece wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact, a microphone voltage at a common collector (Vcc), or an engagement mechanism (Zqi; Para [0031]-[0037]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone and speaker contact taught by Ziqi as microphone and speaker contact in the headset taught by Bluetooth Headset for truckers. The motivation to do so would have been to improve the aesthetic of the earphone receptacle.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth Headset for truckers (NPL, Blue tiger Elite Plus) in view of Luna Rosas et al (US 8,335,334 B1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Ziqi (CN 203608333 U) and further in view of Yamazaki et al (US 2006/0133019 A1).
Regarding claim 8, Bluetooth Headset for truckers in view of Luna Rosas and further in view of Chen et al and further in view of Ziqi disclose a convertible head wearable audio device as in claim 7, but do not expressly disclose wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of an earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the earpiece when the pushbutton pressed. However, in the same field of endeavor, Yamazaki et al disclose an audio device wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of an earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the earpiece when the pushbutton pressed (Yamazaki et al; Fig 3; Para [0014]:[0026]:[0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the attachment taught by Yamazaki as attachment unit in the headset taught by Luna Rosas. The motivation to do so would have been to improve the audio performance of the headset.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Yamazaki et al (US 2006/0133019 A1) and further in view of Chen et al (US 2010/0183175 A1).
Regarding claim 9, Luna Rosas et al disclose a convertible head wearable audio device (Luna Rosas et al; Fig 8), comprising: a headband (Luna Rosas et al; Fig 8; headband 20), wherein a first end of the headband includes a first earpiece (Luna Rosas et al; Fig 8; earpiece 30), wherein a second end of the headband includes a receptacle (Luna Rosas et al; Fig 8; receptacle 26), wherein the receptacle includes an engagement mechanism and at least one electrical contact (Luna Rosas et al; col 3; lines 25-30; contact 102 and 104) and a binaural-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a binaural audio output when a second earpiece is plugged into the receptacle (Luna Rosas et al ; Fig 7; col 3; lines 45-65; col 4; lines 1-15), and wherein the binaural-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a binaural audio output when a headpad is plugged into the receptacle (Luna Rosas et al ; Fig 7; col 3; lines 45-65; col 4; lines 1-15), but do not expressly disclose wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of a second earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the second earpiece when the pushbutton pressed; and a stereophonic-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output. However, in the same field of endeavor, Yamazaki et al disclose an audio device wherein the engagement mechanism includes a pushbutton and a clasp, wherein the clasp is configured to engage at least one of: a hook of a headpad or a hook of a second earpiece when the pushbutton is not pressed, and wherein the clasp is configured to disengage the at least one of: the hook of the headpad or the hook of the second earpiece when the pushbutton pressed (Yamazaki et al; Fig 3; Para [0014]; [0026]; [0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the attachment taught by Yamazaki as attachment unit in the headset taught by Luna Rosas. The motivation to do so would have been to improve the audio performance of the audio device. Moreover, in the same field of endeavor, Chen et al disclose a headset comprising a playback module further comprising: a stereophonic-to- monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when both earpiece adjacent to the ear (Chen et al ; Para [0021]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the stereophonic to monophonic audio output conversion module taught by Chen instead of the output conversion module in the headset taught by Bluetooth Headset for truckers in view of Luna Rosas. The motivation to do so would have been to enable a user to share the earpieces.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Yamazaki et al (US 2006/01 33019 A1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Bruno et al (US 2018/0192180 A1).
Regarding claim 10, Luna Rosas et al in view of Yamazaki et al and further in view of Chen et al disclose a convertible head wearable audio device as in claim 9, but do not expressly disclose further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device. However, in the same field of endeavor, Bruno et al disclose a wearable audio device comprising a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device (Bruno et al; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the wireless receiver taught by Bruno to receive the audio signals in the headset taught by Luna Rosas. The motivation to do so would have been to improve the remote access feature of the headset.

Regarding claim 11, Luna Rosas et al in view of Yamazaki et al and further in view of Chen et al disclose a convertible head wearable audio device as in claim 9, but do not expressly disclose further comprising: an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device. However, in the same field of endeavor, Bruno et al disclose a wearable audio device further comprising: an active noise cancellation module, wherein the active noise cancellation module is configured to reduce ambient noise from an audio output of the convertible head wearable audio device (Bruno et al; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation taught by Bruno as active noise cancellation in the headset taught by Luna Rosas. The motivation to do so would have been to improve the audibility of the audio outputted by the headset.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Yamazaki et al (US 2006/0133019 A1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Camello et al (US 2016/0198255 A1).
Regarding claim 12, Luna Rosas et al in view of Yamazaki et al and further in view of Chen et al disclose a convertible head wearable audio device as in claim 9, but do not expressly disclose further comprising: a battery, wherein the battery is configured to receive electrical energy via a micro-USB port. However, in the same field of endeavor, Camello et al disclose a headset with an earpiece further comprising: a battery, wherein the battery is configured to receive electrical energy via the micro-USB port (Camello et al; Para [0050]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the micro-USB port taught by Camello as micro-USB in the headset taught by Luna Rosas. The motivation to do so would have been to improve the preservation of battery life of the headset.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Yamazaki et al (US 2006/0133019 Ai) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Ziqi (CN 203608333 U).
Regarding claim 13, Luna Rosas et al in view of Yamazaki et al and further in view of Chen et al disclose a convertible head wearable audio device as in claim 9, but do not expressly disclose wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact. However, in the same field of endeavor, Ziqi discloses a headset with an earpiece wherein the receptacle includes at least one of: a microphone positive contact, a microphone negative contact, a speaker positive contact, a speaker negative contact (Ziqi; Para [0031]-[0037]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone and speaker contact taught by Ziqi as microphone and speaker contact in the headset taught by Luna Rosas. The motivation to do so would have been to improve the aesthetic of the earphone receptacle.

Regarding claim 14, Luna Rosas et al in view of Yamazaki et al and further in view of Chen et al disclose a convertible head wearable audio device as in claim 9, but do not expressly disclose wherein the receptacle includes a microphone positive contact and a microphone negative contact, and wherein the microphone positive contact and the microphone negative contact provide a microphone voltage at a common collector (Vcc) to a speaker. However, in the same field of endeavor, Ziqi discloses a headset with an earpiece wherein the receptacle includes a microphone positive contact and a microphone negative contact, and wherein the microphone positive contact and the microphone negative contact provide a microphone voltage at a common collector (Vcc) to a speaker (Ziqi; Para [0031]-[0037]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone and speaker contact taught by Ziqi as microphone and speaker contact in the headset taught by Luna Rosas. The motivation to do so would have been to improve the aesthetic of the earphone receptacle.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Yamazaki et al (US 2006/0133019 A1) and further in view of Chen et al (US 2010/0183175 A1) and further in view of Gecawicz et al (US 2016/0198254 A1).
Regarding claim 15, Luna Rosas et al in view of Yamazaki et al and further in view of Chen et al disclose a convertible head wearable audio device as in claim 9, but do not expressly disclose further comprising: a microphone boom pivotally attached to the first earpiece; and a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation, and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation. However, in the same field of endeavor, Gecawicz et al disclose further comprising: a microphone mute input, wherein the microphone mute input is configured to mute a microphone audio input when the microphone boom is pivoted into a center orientation (Gecawicz et al ; Fig 2; Para [0053]; Zm orientation is configured to mute the microphone), and wherein the microphone mute input is configured to activate a microphone audio input when the microphone boom is pivoted into either a right-hand orientation or a left-hand orientation (Gecawicz et al; Fig 2; Para [053]; Za orientation is configured to activate the microphone). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone mute input taught by Gecawicz as microphone mute and activation input in the headset taught by Luna Rosas. The motivation to do so would have been to improve the user’s comfort.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Chen et al (US 2010/0183175 A1).
Regarding claim 16, Luna Rosas et al disclose a convertible head wearable audio device (Luna Rosas et al; Fig 8), comprising: a headband (Luna Rosas et al; Fig 8; headband 20), wherein a first end of the headband includes a first earpiece having a speaker (Luna Rosas et al; Fig 8; earpiece 30), and wherein a second end of the headband includes a receptacle (Luna Rosas et al; Fig 8; receptacle 26); and a binaural-to-monophonic audio output conversion module, wherein the stereophonic-to- monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when a second earpiece is plugged into the receptacle (Luna Rosas et al ; Fig 7; col 3; lines 45-65; col 4; lines 1-15), and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to an audio output when a headpad is plugged into the receptacle (Luna Rosas et al ; Fig 7; col 3; lines 45-65; col 4; lines 1- 15) but do not expressly disclose and a stereophonic-to- monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output, and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output. However, in the same field of endeavor, Chen et al disclose a headset comprising a playback module further comprising: a binaural-to-monophonic audio output conversion module, wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert an audio output of the convertible head wearable audio device to a stereophonic audio output when both earpiece adjacent to the ear (Chen et al ; Para [0021]), and wherein the stereophonic-to-monophonic audio output conversion module is configured to automatically convert the audio output of the convertible head wearable audio device to a monophonic audio output when an earpiece is not adjacent to an ear (Chen et al ; Para [0021]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the stereophonic to monophonic audio output conversion module taught by Chen instead of the output conversion module in the headset taught by Bluetooth Headset for truckers in view of Luna Rosas. The motivation to do so would have been to enable a user to share the earpieces.

Regarding claim 17, Luna Rosas in view of Chen et al disclose a convertible head wearable audio device as in claim 16, further comprising: a microphone boom pivotally attached to the first earpiece, wherein the at least one microphone input is connected to a microphone that is mounted to the microphone boom (Luna Rosas et al; Fig 8; microphone 32).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Chen et al (US 2010/0183175 A1) and further in view of Gecawicz et al (US 2016/0198254 A1).
Regarding claim 18, Luna Rosas in view of Chen et al disclose a convertible head wearable audio device as in claim 17, but do not expressly disclose further comprising: a microphone mute input, wherein the microphone mute input is configured to mute an output of the microphone that is mounted to the microphone boom. However, in the same field of endeavor, Gecawicz et al disclose a headset further comprising: a microphone mute input, wherein the microphone mute input is configured to mute an output of the microphone that is mounted to the microphone boom (Gecawicz et al; Fig 2; Para [0053]; Zm orientation is configured to mute the microphone. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone mute input taught by Gecawicz as microphone mute and activation input in the headset taught by Luna Rosas. The motivation to do so would have been to improve intelligibility of the inputted acoustic signals.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Chen et al (US 2010/0183175 A1) and further in view of Bruno et al (US 2018/0192180 A1).
Regarding claim 19, Luna Rosas in view of Chen et al disclose a convertible head wearable audio device as in claim 16, but do not expressly disclose further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device. However, in the same field of endeavor, Bruno et al disclose a wearable audio device further comprising: a wireless interface, wherein the wireless interface is configured to communicatively couple the convertible head wearable audio device to a remote device (Bruno et al; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the wireless receiver taught by Bruno to receive the audio signals in the headset taught by Luna Rosas. The motivation to do so would have been to improve the power consumption efficiency.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna Rosas et al (US 8,335,334 B1) in view of Chen et al (US 2010/0183175 A1) and further in view of Bruno et al (US 2018/0192180 A1) and further in view of Lin et al (US 2010/0296666 A1).
Regarding claim 20, Luna Rosas in view of Chen et al and further in view of Bruno disclose a convertible head wearable audio device as in claim 19, but do not expressly disclose wherein the at least one microphone input is connected to a microphone that is mounted to the remote device. However, in the same field of endeavor, Lin discloses a wearable audio device wherein the at least one microphone input is connected to a microphone that is mounted to the remote device (Lin; Para [0031]-[0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the position of noise microphone taught by Lin to receive the noise signals in the headset taught by Luna Rosas. The motivation to do so would have been to increase the input channels of audio signals.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651